Mr. Justice Thomas delivered the opinion of the court: Claimant and his brother Frank Fischer were each given warrants for $150.00 in payment of compensation due them under the provisions of the Illinois Bonus Act. Frank died without having collected the amount due on his warrant leaving claimant as his next of kin and only heir. The Adjutant General approved the payment of the warrant of claimant but the appropriation out of which it was payable had lapsed and it could not be paid. Claimant is asking an award for the amount of the warrant, which we think should be allowed. He is therefore awarded the sum of $150.00.